PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,028
Filing Date: 19 Jun 2019
Appellant(s): Thürig et al.



__________________
Jon M. Isaacson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Landolt (US 2015/0040520) in view of Gray (US 5,699,650). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landolt (US 2015/0040520) in view of Gray (US 5,699,650), further in view of Fraenkel (US 3,365,325).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Landolt (US 2015/0040520) in view of Gray (US 5,699,650), further in view of Tolson (US 5,193,290).

(2) Response to Argument
Independent Claim 1
Claim language
Claim 1 is an apparatus for heat shrinking packages (2) comprising a mover (34) configured to receive packages (2), a heating fluid circuit (¶[0010]), a cooling liquid circuit (¶[0010]), a control unit (60) to control the cooling and heating fluid circuits (¶[0010]). There is chamber (10) having an opening to receive the packages on the 
Rejection of the Claim
Landolt (US 2015/0040520) teaches Claim 1, an apparatus for heat shrinking packages comprising a mover (11; Fig. 1) configured to receive the packages (¶[0107]), a heating fluid circuit (¶[0037] and 31; Fig. 1), and a control unit (40; Fig. 1). The chamber (10; Fig. 1) having an opening (14a-f; Fig. 1) to receive the packages on the mover, wherein the heating fluid from the heating fluid circuit heat shrinks the packages (¶[0037]). 
Landolt does not expressly teach a cooling liquid configured to circulate a cooling liquid, a liquid curtain arranged at the opening and configured to define a liquid curtain along the opening, and the liquid curtain separating an inner volume of the chamber from an ambient atmosphere external to the chamber.
Gray (US 5,699,650) teaches a cooling liquid (24; Fig. 4) configured to circulate a cooling liquid ("The mixed water of reservoir 54 is applied by a means for applying 24, such as sprayed through a means for spraying, or otherwise dripped, cascaded, or otherwise applied by any suitable means onto the top of each package, while providing a water temperature lower than that of heated water supplied to the lower portion 20 of the shrink tunnel." col. 4 I. 37-43), a liquid curtain (24; “such as sprayed through a 
    PNG
    media_image2.png
    457
    633
    media_image2.png
    Greyscale
suitable means onto the top of each package” col. 4 l. 38-40) arranged at the opening (see annotated Fig. 4 showing the dashed line of 24 is near the opening of the exit of the tunnel 40, at the right of the figure) and configured to define a liquid curtain along the opening, and the liquid curtain separating an inner volume of the chamber (40; col. 3 l. 55-57) from an ambient atmosphere external to the chamber (see annotated Fig. 4 showing that the water curtain 24 creates an inner volume within the shrink wrap tunnel and the other side is exposed to ambient atmosphere external to the chamber). 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Landolt by adding cooling after heat shrinking as taught by Gray, to protect print logos on film packaging and reduce or eliminate undesirable partial cooking of the packaged product. (Gray col. 4 l. 43-47)
Response to Arguments
First Argument
Appellant argues Gray does not teach or suggest a liquid curtain that separates the inner volume of the chamber from an ambient atmosphere external to the chamber. (Brief p. 10).

    PNG
    media_image2.png
    457
    633
    media_image2.png
    Greyscale
In response, Gray does teach a liquid curtain that separates the inner volume of a chamber from an ambient atmosphere. (Final Rejection p. 4-5). Gray teaches a liquid curtain 24 that applies water to the top of a package by spraying, dripping, cascading, or other suitable means. (Gray col. 4 l. 37-40). Claim 1 recites “a liquid curtain arranged at the opening and configured to define a liquid curtain along the opening, the liquid curtain separating an inner volume of the chamber from an ambient atmosphere external to the chamber”. The claim limitation requires the curtain to be at an opening and along an opening. “At” is defined as a “function word to indicate presence or occurrence in, on, or near”. (Merriam-Webster). “Along” is defined as “in a line matching the length or direction of”. (Merriam-Webster). Gray teaches a liquid curtain 24 near the opening of the tunnel 40, as shown in Fig. 4, the “shrink tunnel 40 of any suitable size, shape, and capacity”. (col. 3 l. 55-57). Examiner annotated Fig. 4, as provided in the final office action, to clearly show the tunnel as described in Gray col. 3 l. 53-63, wherein all the heat shrinking and cooling components (12, 14, 18, 20, and 24) are located within the chamber and the water conduits (56, 48, 52), heat exchanger (46), water reservoirs (50, 54), and water sources (44) are located outside of the chamber. As shown in annotated Fig. 4, the dashed line represents the location of the liquid curtain 24 and that it is located near an opening, which was construed as at an opening, and in line matching the length of the opening, which is construed as along an opening, as 
Second Argument
Appellant argues the spray 24 of Gray is not fed by a cooling liquid. (Brief p. 10)
In response, Gray clearly teaches a liquid curtain being fed by a cooling liquid. Examiner draws attention to Appellant’s Brief p. 10, in which Appellant refers to col. 2 l. 60-col. 3 l. 15 of Gray, which is the description of the prior art, rather than the actual claimed invention. Furthermore, Examiner did not rely upon this section in the rejection. Referring to the Final Office Action p. 4-5, Examiner relies on col. 4 l. 37-43 of Gray. Gray teaches the water provided to 24 is “a water temperature lower than that of heated water supplied to the lower portion 20 of the shrink tunnel”. (col. 4 l. 41-43). Additionally, Gray col. 4 l. 31-36 describes the temperature of the water being cooler and claims 1, 7, and 8 of Gray explicitly recite the water is cooled. Therefore, Gray teaches that spray 24 is fed by a cooling liquid.

In response, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Gray teaches the recited limitations of Claim 1, although the Examiner used a different reason to combine it still meets the claim limitation. Gray teaches a cold liquid curtain 24 to “less[en] abuse to the print logo if any on the film [and i]t also reduces or eliminates undesirable partial cooking of the packaged product.” (Gray col. 4 l. 45-47). Therefore, even though the reason for the cold liquid curtain in Gray is different than the appellants reason, it would still be obvious to combine Gray with Landolt.

Dependent Claims 3-7 and 9-12
Response to Arguments
Appellant repeats the arguments of independent claim 1 (Brief p. 11). Examiner submits that claims 3-7 and 9-12 are properly rejected as being dependents of claim 1, see Examiner’s response above with respect to independent claim 1.
Dependent Claim 8
Response to Arguments

Dependent Claim 14
Response to Arguments 
Appellant repeats the arguments of independent claim 1 (Brief p. 12). Examiner submits that claim 14 is properly rejected as being dependent of claim 1, see Examiner’s response above with respect to independent claim 1.
Independent Claim 13
Response to Arguments
Appellant repeats the arguments of independent claim 1 (Brief p. 12-13). Examiner submits that claim 13 is properly rejected, see Examiner’s response above with respect to independent claim 1.
Independent Claim 15
Response to Arguments 
Appellant repeats the arguments of independent claim 1 (Brief p. 14). Examiner submits that claim 15 is properly rejected, see Examiner’s response above with respect to independent claim 1.
Dependent Claims 16-18
Response to Arguments 
Appellant repeats the arguments of independent claim 1 (Brief p. 15). Examiner submits that claims 16-18 are properly rejected as being dependents of claim 15, see Examiner’s response above with respect to independent claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731

/SUE LAO/
Primary Examiner
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.